Citation Nr: 1228883	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for lumbar degenerative disc disease with facet arthropathy, to include as secondary to service-connected degenerative arthritis of the left hip with possible avascular necrosis.

2.  Entitlement to a higher evaluation for degenerative arthritis of the left hip with possible avascular necrosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

When this case was before the Board in January 2010, it was decided in part and remanded in part.  It is now before the Board for further appellate action. 

In the January 2010 decision, the Board reopened the Veteran's claim for service connection for a back condition.  Therefore, only the merits of the claim are before the Board at this time.  

The issue of a higher evaluation for degenerative arthritis of the left hip with possible avascular necrosis, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving doubt in favor of the Veteran, his lumbar degenerative disc disease disability is shown to be causally related to his service-connected arthritis of the left hip.

CONCLUSION OF LAW

Service connection for a lumbar degenerative disc disease disability is warranted. See 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim for service connection for a lumbar degenerative disc disease disability, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran is seeking entitlement to service connection for a lumbar degenerative disc disease with facet arthropathy.  Specifically, the Veteran indicated in his November 2007 claim that he believes his back disability is secondary to his service-connected left hip disability.  He noted that his physician found that his back pain was probably a component of degenerative joint disease but mainly coming from posturing and hip pain.   
The Board notes that the Veteran is currently service connected for degenerative arthritis of the left hip with possible avascular necrosis.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a back disability.  The record noted that a side of a truck collapsed and Veteran fell and injured his left hip.  Despite this, the Veteran has reported on numerous occasions that his back pain started approximately 20 to 30 years ago, when he fell on his back during service.  See Compensation and Pension examination dated in November 2011.   

Following service, the Veteran reported being treated by a private physician though the years for his low back pain.  See Compensation and Pension examination dated in November 2011.  A January 1994 private treatment record notes a diagnosis of chronic low back sprain.  He was referred for physical therapy.  An October 2007 private MRI of the lumbar spine showed multilevel mild degenerative disc disease and facet arthropathy.  In the January 2008 Compensation and Pension examination, the examiner diagnosed the Veteran with mild lumbar degenerative disc disease with facet arthropathy.  

In a November 2007 private treatment record, the Veteran's physician, Dr. M. opined that the Veteran's back pain was probably a component of degenerative joint disease as well but mainly coming from posturing and hip pain.  

The Veteran was afforded a VA examination in January 2008.  The examiner diagnosed the Veteran with mild lumbar degenerative disc disease with facet arthropathy.  The examiner noted that the Veteran complained of pain in the left hip with range of motion testing of the thoracolumbar spine; however, the examiner found negative DeLuca factor stating that the range of motion of the lumbar spine was partially limited/contributable to the left hip pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon examination, the Veteran had an antalgic gait.  The examiner concluded that it was less likely as not that the Veteran's back disability was caused or permanently aggravated by the service-connected left hip condition.  The examiner explained that there was lack of sufficient documentation and medical evidence to suggest that the back disability advanced beyond normal progression, secondary to the service-connected disability.  

In an October 2007 letter to the Veteran's private physician, the Veteran's physical therapist explained that although the Veteran has legitimate low back pain, the Veteran's symptoms were largely due to his left hip, as he has little to no rotation at the hip, very poor hip flexion and significant pain with weight bearing.  The physical therapist encouraged the Veteran to be further evaluated for hip replacement.  In an October 2007 physical therapy initial evaluation, the physical therapist noted that the Veteran ambulated with an antalgic gait which seemed to be more due to his left hip than due to his back pain.  The Veteran had tenderness at the left PSIS area and the SI joint, which was probably more indicative of pain from excessive limping.  The physical therapist summarized that the Veteran's back symptoms were probably partially due to his significantly deviated gait from his left hip pain.  In an October 2007 discharge summary, the Veteran's physical therapist opined that his low back symptoms were brought on and aggravated by his severely degenerated left hip.  

In a December 2008, the Veteran was afforded a VA examination for his hip and knee.  During the examination, the examiner found that his gait was antalgic and that he used a cane frequently.

In October 2011, the Veteran was afforded a VA examination for his back disability by a physician assistant.  The examiner did not provide a diagnosis for the Veteran's back disability and noted that he had a normal gait when unassisted.  The examiner opined that the Veteran's low back condition was not caused by, or a result of, or permanently aggravated by the service-connected left hip condition.  Following a review of the literature, Veteran's history, review of the Veteran's claims file and physical examination, the examiner found that there was no medical documentation of any low back condition complaints in the September 1970 medical record.  Furthermore, the Veteran's ETS physical noted no residuals and a normal examination was recorded.  In addition, the examiner stated "there is no nexus made for the medical complaints of low back condition, or any residuals while in service or that the lumbar spine condition had advanced beyond its normal progression, and is solely due to the natural progress of the condition."  

With regard to the issue of whether the Veteran's low back disability was caused or aggravated by his service-connected left hip disability, the Board notes that the claims file contains conflicting medical opinions on the matter. 

First, the Board finds that the most recent October 2011 is inadequate and therefore has little probative value.  The examiner's report itself has numerous questions unanswered by the examiner.  The examiner also did not provide a diagnosis for the claimed back disability.  If the examiner did not believe that there was any disability found, the examiner needed to explain this finding, particularly in light of the fact that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine in the past.  The examiner also found symptoms of radiculopathy but failed to provide a diagnosis for this symptom or explain why a diagnosis was not warranted.  Furthermore, the October 2011 examiner's rationale for her opinion was inadequate.  The examiner explained that her negative opinion was based on no medical documentation of any low back condition or complaints in his service treatment records.  The Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the veteran's reports must be considered.  The Veteran informed the examiner during the October 2011 examination that symptoms of his low back pain started 20 to 30 years ago when he fell on his back during service.  Although the examiner states that she reviewed the Veteran's history, the examiner did not appear to consider the Veteran's reported in-service injury when providing her opinion.  Indeed, the examiner's rationale focused solely on the Veteran's military service and did not explain why she found that his back condition was not caused or aggravated by his left hip disability.  For this reason, the Board affords this examiner's opinion little probative value. 

The other opinions included in the file include a January 2008 VA examiner's opinion against the Veteran's claim and several opinions by the Veteran's private physical therapist as well as an opinion by the Veteran's private physician which were in favor of the Veteran's claim.  

The Board finds the physical therapist's opinion to be persuasive.  The physical therapist explained in detail whey he thought the Veteran's hip disability both partially caused and continued to aggravate his back condition.  In October 2007, the physical therapist explicitly noted that the Veteran had tenderness at the left PSIS area and the SI joint, which was probably more indicative of pain from excessive limping.  The physical therapist summarized that the Veteran's back symptoms were probably partially due to his significantly deviated gait from his left hip pain.  In an October 2007 discharge summary, the Veteran's physical therapist opined that his low back symptoms were brought on and aggravated by his severely degenerated left hip.  

The Veteran's physician also noted a relationship between his back disability and hip disability stating that Veteran's back pain was probably a component of degenerative joint disease as well but mainly coming from posturing and hip pain.  

On the other hand, the January 2008 VA examiner who provided a negative opinion did not provide a detail explanation for her opinion and simply stated that there was lack of sufficient documentation and medical evidence to suggest that the back disability advanced beyond normal progression, secondary to the service-connected disability.  At the time of the examination, the Veteran's claims file included several private treatment records which included the Veteran's physician's opinion and physical therapist opinion linking his back disability to his hip disability.  Therefore, if she found a lack of sufficient evidence, she should have explained why these private records were insufficient.  

The Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a low back disability that was caused by his service-connected left hip disability.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his lumbar degenerative disc disease with facet arthropathy. 




ORDER

Entitlement to service connection for a lumbar degenerative disc disease with facet arthropathy is granted. 


REMAND

The Veteran claims that a higher evaluation is warranted for his service-connected degenerative arthritis of the left hip with possible avascular necrosis.  The Veteran was most recently afforded a VA examination in October 2011.  The Chief Medical Administration Service at the VA Medical Center at Tomah sent the October 2011 examination report back to the examiner explaining that it was incomplete.  Among other problems with the report, the letter indicated that the examiner noted that the Veteran had additional limitation of range of motion of the hip and thigh following repetitive-use testing, but the flexion was 90 degrees both pre- and post- repetition.  The examiner resubmitted a portion of the examiner in November 2011.  The corrected examination report still shows that there was additional limitation of range of motion of the hip and thigh but flexion was 90 degrees pre- and post- repetitive testing.  The examination results are inadequate for evaluation and a new examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his left hip disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  VBA should schedule the Veteran for an examination to determine the current level of severity of his left hip disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating a hip disability.

3.  VBA should notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


